DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 21-32, in the reply filed on 10/28/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the modular pack (claims 5, 28, and 29), the ice pack (claims 21 and 29), the heating pack (claims 22 and 29), the first adhesive being a first hook-and- loop fastener, and the second adhesive being a second hook-and-loop fastener (claim 24), and the first adhesive being a first zipper, and the second adhesive being a second zipper (claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: the United States Serial No. is missing in paragraph [0041].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 25, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 25, the specification, as originally filed, lacks antecedent basis for an “adhesive” being a “zipper”.  Applicant’s original specification only supports “pocket-fasteners” including “adhesive, tape, glue, a zipper, snaps, laces, or a hook-and-loop fastener”.  This is a new matter rejection.
Regarding claim 32, the specification fails to provide an adequate written description of a first perimeter wall perpendicular to the internal side of the sheet, and wherein the second edge is a second perimeter wall perpendicular to the internal side of the sheet.
Regarding claim 32, the specification, as originally filed, lacks antecedent basis for a first perimeter wall being perpendicular to the internal side of the sheet, and a second perimeter wall being perpendicular to the internal side of the sheet.  Although Figs. 5A-5D may depict first and second perimeter walls, there is nothing in applicant’s original specification indicating they ever contemplated the specific, perpendicular relationship between the perimeter walls and the internal side of the sheet.  This is a new matter rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,479,761 to Weder (hereafter Weder ‘761).
Regarding claim 1, Weder ‘761 discloses and apparatus (10) comprising a sheet (18) with a front side (22) and an obverse side (20); a first adhesive (44) disposed along a first edge (26) of the sheet on the front side of the sheet, such that when the sheet is folded over the item, the first adhesive engages with the sheet to create a container pocket having a container volume for containing an item (12; Figs. 5-8); and a second adhesive (44) disposed on the front side (22) of the sheet such that when the sheet is folded over the item, the second adhesive engages with the front side of the sheet (Figs. 9-10), which meets the structure implied by the recitation “to create a temperature control pocket with a temperature control volume less than the container volume.
Regarding claim 3, Weder ‘761 discloses the first adhesive (44) disposed along a first edge (26) engages with the obverse side (20) of the sheet (Figs. 5-8).
Regarding claim 4, Weder ‘761 discloses bonding material (44) may be spots of bonding material (column 5, lines 18-33), which meets the recitation “further comprising a third adhesive disposed on the sheet.”

Claims 26 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,743,405 to Reid.
Regarding claim 26, Reid discloses an apparatus (10) comprising a sheet with an internal side and an external side, the sheet having a bendable portion (14) dividing the sheet into a first portion (16) and second portion; a first seal (12a) disposed along a first edge on the internal side of the first portion of the sheet; and a second seal (12b) disposed along a second edge on the internal side of the second portion of the sheet such that when the bendable portion of the sheet is folded to fold the internal side of the sheet over the item, the first seal engages 
Regarding claim 32, Reid discloses the first edge is a first perimeter wall perpendicular to the internal side of the sheet, and wherein the second edge is a second perimeter wall perpendicular to the internal side of the sheet (Figs. 2, 3, 5, and 6).

Claims 26, 27, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2007/0183689 to Leone et al.
Regarding claim 26, Leone et al. discloses an apparatus (10) comprising a sheet (20) with an internal side and an external side, the sheet having a bendable portion dividing the sheet into a first portion and second portion (Figs. 3 and 4); a first seal (40) disposed along a first edge on the internal side of the first portion of the sheet; and a second seal (40) disposed along a second edge on the internal side of the second portion of the sheet such that when the bendable portion of the sheet is folded to fold the internal side of the sheet over the item, the first seal engages with the second seal to form a volume (Figs. 4 and 11), which meets the structure implied by the recitation “to create a temperature control pocket having a temperature control volume.”
Regarding claim 27, Leone et al. discloses binding means (40) disposed on the internal side of the sheet (20) may be adhesive (Figs. 7 and 8).
Regarding claim 30, Leone et al. discloses a handle (110) disposed on the external side of the sheet.
Regarding claim 31, Leone et al. discloses the handle (110) includes an attachment portion affixed to the sheet and free portion extending past the sheet (Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2016/0023828 to Zerfas et al.
	Regarding claim 1, Zerfas et al. discloses an apparatus (10) comprising a sheet (12) with a front side and an obverse side; a first adhesive (28, 30, 32, 52, or 54) disposed along a first edge (22, 24, or 26) of the sheet on the front side of the sheet (Figs. 1A, 4A), such that when the sheet is folded over the item, the first adhesive engages with the sheet to form a container pocket having a container volume (paragraphs [0025], [0028], and [0033]-[0036]); and a second adhesive (optional adhesives 42 or 44) disposed on the front side of the sheet such that when the sheet is folded over the item, the second adhesive engages with the front side of the sheet to form a pocket (paragraphs [0031] and [0036]), which meets the structure implied by the functional recitation “to create a temperature control pocket”.  However, Zerfas et al. does not disclose the volume of the pocket formed by the second adhesive being less than the container volume formed by the first adhesive.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the second adhesive such that the volume of the pocket formed by the second adhesive is less than the container volume formed by the first adhesive, since it has been held that rearranging parts of an invention involves only routine skill in the art.
	Regarding claim 2, Zerfas et al. discloses the first adhesive engages the front side of the sheet (paragraphs [0025], [0028], and [0033]-[0036]).

	Regarding claim 6, Zerfas et al. discloses a fourth adhesive (28, 30, 32, 52, or 54) and a fifth adhesive (28, 30, 32, 52, or 54) disposed on the front side of the sheet and each perpendicular to the second adhesive (42 or 44).
	Regarding claim 7, the adhesives (28, 30, 32, 52, or 54) cooperate with the optional adhesives (42 or 44) to divide the interior of the Zerfas et al. apparatus (paragraphs [0031] and [0036]), which meets the structure implied by recitation “a first side enclosure to the temperature control pocket formed by the fourth adhesive engaged to the sheet.”
	Regarding claim 8, the adhesives (28, 30, 32, 52, or 54) cooperate with the optional adhesives (42 or 44) to divide the interior of the Zerfas et al. apparatus (paragraphs [0031] and [0036]), which meets the structure implied by recitation “a second side enclosure to the temperature control pocket formed by the fifth adhesive engaged to the sheet.”
	Regarding claim 24, Zerfas et al. discloses the claimed invention except for the first and second fasteners being cohesive zones instead of hook-and-loop fasteners.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cohesive zones with hook-and-loop fasteners in the Zerfas et al. apparatus, since the Examiner takes Official Notice of the equivalence of cohesive zones and hook-and-loop fasteners for their use in the bag art and the selection of any of these known equivalent complementary coupling components to engage the sheet with itself would be within the level of ordinary skill in the art.
	Regarding claim 25, Zerfas et al. discloses the claimed invention except for the first and second fasteners being cohesive zones instead of zipper fasteners.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cohesive zones with zipper fasteners in the Zerfas et al. apparatus, since the Examiner takes Official Notice of the equivalence of cohesive zones and zipper fasteners for 
	Regarding claim 26, Zerfas et al. discloses an apparatus (10) comprising a sheet (12) with an internal side and an external side, the sheet having a bendable portion (18) dividing the sheet into a first portion (14) and second portion (16); a first seal (28, 30, 32, 52, or 54) disposed along a first edge (20, 22, 24, or 26) on the internal side of the first portion of the sheet; and a second seal (28, 30, 32, 52, or 54) disposed along a second edge (28, 30, 32, 52, or 54) on the internal side of the second portion of the sheet such that when the bendable portion of the sheet is folded to fold the internal-3-4824-3953-3820.2 Atty. Dkt. No. 122566-0103side of the sheet over the item, the first seal engages with the second seal to form a pocket having a volume (paragraphs [0024], [0025], [0028], and [0032]-[0036]), which meets the structure implied by the functional recitation “to create a temperature control pocket having a temperature control volume.”
	Regarding claim 27, Zerfas et al. discloses an adhesive (42 or 44) disposed on the internal side of the sheet.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,479,761 to Weder (hereafter Weder ‘761) or Patent Application Publication No. 2016/0023828 to Zerfas et al. and U.S. Patent No. 5,260,536 to Peery.
Regarding claim 23, Weder ‘761 and Zerfas et al. each disclose the claimed invention, as discussed above, except neither Weder ‘761 nor Zerfas et al. disclose the sheet including foam.  Peery teaches that it is known in the art to include foam with a sheet in an analogous apparatus.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include foam in the sheet of Weder ‘761 or Zerfas et al., as in Peery, in order to thermally insulate the sheet.

Allowable Subject Matter
Claims 5, 21, 22, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not fairly disclose a modular pack, an ice pack, or heating pack engaged with a third adhesive disposed on the sheet or an adhesive disposed on the internal side of the sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734